Exhibit 16 Chisholm, Bierwolf, Nilson & Morrill, LLC 533 West 2600 South, Suite 25 Bountiful Utah 84010 Phone: (801) 292-8756 Fax: (801) 292-8809 September 2, 2010 Office of the Chief Securities & Exchange Commission Washington D.C. 20549 Ladies and Gentlemen: We were previously the independent registered public accounting firm of Providence Resources, Inc. On September 2, 2010, we were dismissed as the independent registered public accounting firm of Providence Resources, Inc. We have read Providence Resources, Inc.’s statements included under Item 4.01 of its Form 8-K dated September 8, 2010, and we agree with such statements, except that we are not in a position to agree or disagree with Providence Resources, Inc.’s statements related to the engagement of BehlerMick PS as the independent registered public accounting firm. Sincerely, /s/ Chisholm, Bierwolf, Nilson & Morrill, LLC Chisholm, Bierwolf, Nilson & Morrill, LLC Bountiful, Utah
